      Case 1:18-cv-00681-RJL Document 171 Filed 03/27/20 Page 1 of 21



                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


AARON RICH
                      Plaintiff,

     v.                                       Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                              Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA                           ORAL ARGUMENT REQUESTED

                      Defendants.
O




    PLAINTIFF’S MOTION TO REMEDY THIRD-PARTY LARRY JOHNSON’S
        REFUSAL TO ANSWER QUESTIONS DURING HIS DEPOSITION,
       INCLUDING TO IMPOSE RULE 37 SANCTIONS ON HIS COUNSEL




                                    MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                    WILLKIE FARR GALLAGHER LLP
                                    1875 K Street NW, Washington, DC 20006
                                    Tel: (202) 303-1442 / Fax: (202) 303-2000
                                    mgottlieb@willkie.com

                                    JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                    MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                    BOIES SCHILLER FLEXNER LLP
                                    1401 New York Ave NW, Washington DC 20005
                                    Tel: (202) 237-2727 / Fax: (202) 237-6131
                                    jriley@bsfllp.com
                                    mgovernski@bsfllp.com
         Case 1:18-cv-00681-RJL Document 171 Filed 03/27/20 Page 2 of 21



       Pursuant to Federal Rule of Civil Procedure 37(a)(3)(B)(i), Plaintiff Aaron Rich

respectfully submits this Motion to Remedy Third-Party Larry Johnson’s Refusal To Answer

Questions During His Deposition, Including To Impose Rule 37 Sanctions On His Counsel

(“Motion”). Pursuant to Local Rule 7(m), the undersigned certifies that Plaintiff’s counsel

conferred with Mr. Johnson’s and Defendants Butowsky’s counsel in an unsuccessful attempt to

resolve this dispute.

                                        INTRODUCTION

       Defendant Edward Butowsky listed Mr. Johnson in his initial disclosures as a percipient

fact witness with “knowledge of his investigation of Seth Rich’s murder and communications with

Mr. Butowsky regarding the same.” Nonetheless, during Mr. Johnson’s deposition in Bradenton,

Florida on March 4, 2020, his counsel, Eden Quainton—who also represents Defendants Butowsky

and Matthew Couch—instructed Mr. Johnson not to answer broad categories of questions, which

included questions about Mr. Johnson’s own communications such as emails from late 2016

discussing the 2016 hack of the Democratic National Committee (“DNC”) and their transfer to

WikiLeaks; Mr. Johnson’s background and experience; and articles he drafted and published

relating to Seth Rich and the hack of the DNC. Mr. Quainton argued that Mr. Johnson could refuse

to answer questions that could potentially relate to a hypothetical future expert witness report that

Mr. Johnson might someday submit in this case. The law does not support Mr. Quainton’s

argument, and the Court should penalize Mr. Quainton for yet again imposing a burden on

Plaintiff’s efforts to pursue proper discovery. (On January 24, 2020, the Court ordered Defendant

Matthew Couch to sit for a second deposition after Mr. Quainton improperly instructed Defendant

Couch not to answer dozens of questions during his first deposition.) For the following reasons,

the Court should enter an order requiring Mr. Johnson to sit for a deposition, prohibiting Mr.



                                                 2
         Case 1:18-cv-00681-RJL Document 171 Filed 03/27/20 Page 3 of 21



Quainton from instructing Mr. Johnson not to answer questions, and requiring Mr. Quainton to

bear all costs relating to Plaintiff’s completion of the deposition.

                                   FACTUAL BACKGROUND

       In his Initial Disclosures in this matter, Defendant Butowsky designated Mr. Johnson as a

fact witness, stating that he has “knowledge of his investigation of Seth Rich’s murder and

communications with Mr. Butowsky regarding the same.” Dkt. 83-3; see also Declaration of

Samuel Hall (“Hall Decl.”) Ex. 1 at 10:2-3; id. at 200:9-11 (quoting Defendant Butowsky’s initial

disclosures). That designation appears to be consistent with Mr. Johnson’s publications and

private communications (that have been produced to Plaintiff in discovery) since 2016 concerning

the hack of the DNC during the 2016 presidential campaign.

       Since late 2016, Mr. Johnson has interacted with relevant third parties and Defendant

Butowsky in this case to discuss theories and/or publications related to the hack of the DNC during

the 2016 Presidential election. Hundreds of those communications have been produced to Plaintiff

in response to various third party subpoenas and party discovery. Documents and testimony

revealed during discovery have shown that:

            •   Mr. Johnson discussed Seth Rich with Defendant Butowsky as early as January,

                2017, see e.g. Hall Decl. Ex 1 at 82:14-20, 84:18-24.

            •   Mr. Johnson connected Defendant Butowsky to Seymour Hersh—another

                individual identified in Defendant Butowsky’s initial disclosures as a fact witness,

                Dkt. 83-3—to discuss Seth Rich in early 2017, e.g., id. at 82:14-20, 84:18-24.

            •   Mr. Johnson discussed Defendant Butowsky and Defendant Butowsky’s

                statements regarding Seth Rich with Seymour Hersh, e.g., id. at 90:7-23, 102:6-

                104:1.


                                                  3
        Case 1:18-cv-00681-RJL Document 171 Filed 03/27/20 Page 4 of 21



            •   Mr. Johnson has knowledge about Defendant Butowsky’s involvement in the

                publication of a Fox News article that is central to Plaintiff’s allegations in this

                case, e.g., id. at 180:9-181:9.

       Moreover, since late 2016, Mr. Johnson has been a central figure in developing and

publishing a theory that the DNC was not hacked in 2016 by Russia, but instead the relevant data

was leaked by an insider, likely Seth Rich. As examples, Mr. Johnson published a piece on

December 9, 2016, titled “Unraveling the Russian Hack Conspiracy Propaganda,” arguing that

efforts to blame Russia for the hack of the DNC were part of “the Clinton playbook[.]” Larry

Johnson, Unraveling the Russian Hack Conspiracy Propaganda, No Quarter (Dec. 9, 2016).1 On

December 11, 2016, Mr. Johnson published a piece titled “Washington Post Fake News and CIA

Spin,” giving his opinion that allegations that Russia had meddled in the 2016 U.S. election were

a CIA plot. Larry Johnson, Washington Post Fake News and CIA Spin, No Quarter (Dec. 11,

2016).2 On December 12, 2016, Mr. Johnson signed another piece, titled “US Intel Vets Dispute

Russia Hacking Claims,” concluding that “[a]ll signs point to leaking, not hacking,” when referring

to the breach of DNC data in 2016. Larry Johnson et al., US Intel Vets Dispute Russia Hacking

Claims, Consortium News (Jan. 12, 2016). 3 On January 17, 2017, Mr. Johnson again publically

signed a piece concluding “that leaks are the source of the WikiLeaks disclosures in question – not

hacking.” Larry Johnson et al., A Demand for Russian ‘Hacking’ Proof, Consortium News (Jan.



1
         Available       online       at        https://web.archive.org/web/20161211152729/
http://www.noquarterusa.net/blog/79458/unraveling-russian-hack-conspiracy-propaganda/
2
         Available       online       at       https://web.archive.org/web/20161212133034/
http://www.noquarterusa.net/blog/79460/washington-post-fake-news-cia-spin/
3
   Available online at https://consortiumnews.com/2016/12/12/us-intel-vets-dispute-russia-
hacking-claims/


                                                  4
        Case 1:18-cv-00681-RJL Document 171 Filed 03/27/20 Page 5 of 21



17, 2017). On July 24, 2017, Mr. Johnson published a piece titled “Intel Vets Challenge ‘Russia

Hack’ Evidence,” concluding that DNC data released in connection with the 2016 breach

“originated with a copy (onto an external storage device – a thumb drive, for example) by an

insider” and that the “data was leaked to implicate Russia.” Larry Johnson et al., Intel Vets

Challenge ‘Russia Hack’ Evidence, Consortium News (July 24, 2017).4

       Since that time, Mr. Johnson has continued to publish and/or sign public statements relating

to the above captioned case, concluding that an insider at the DNC leaked data to WikiLeaks and

that allegations of Russian involvement are a hoax. See, e.g., William Binney and Larry Johnson,

Why the DNC Was Not Hacked by the Russian, Sic Semper Tyrannis (Feb. 13, 2019).5               More

recently, Mr. Johnson has stated that:

       •   “[t]he DNC emails that ultimately were published on Wikileaks likely originated with

           a DNC staffer, Seth Rich. It was not the Russians,” Larry Johnson, “Fabricating the

           Russian DNC Hack” Sic Semper Tyrannis (Aug. 28, 2019);6 and that

       •   “Special Counsel Robert Mueller’s report insists that Guccifer 2.0 and DCLeaks were

           created by Russia's military intelligence organization, the GRU, as part of a Russian

           plot to meddle in the U.S. 2016 Presidential Election. But this is a lie. Guccifer 2.0 and

           DCLeaks were created by Brennan’s CIA and this action by the CIA should be a target

           of U.S. Attorney John Durham’s investigation.” Larry Johnson, Did John Brennan’s

           CIA Create Guccifer 2.0 and DCLeaks, Sic Semper Tyrannis (Dec. 19, 2019).


4
  Available online at https://consortiumnews.com/2017/07/24/intel-vets-challenge-russia-hack-
evidence/
5
 Available online at https://turcopolier.typepad.com/sic_semper_tyrannis/2019/02/why-the-dnc-
was-not-hacked-by-the-russians.html
6
  Available online at https://turcopolier.typepad.com/sic_semper_tyrannis/2019/08/fabricating-
the-russian-dnc-hack-by-larry-c-johnson.html

                                                 5
        Case 1:18-cv-00681-RJL Document 171 Filed 03/27/20 Page 6 of 21



Discovery in this case has revealed hundreds of communications since late 2016 involving Mr.

Johnson related to these publications and theories. Those communications also reveal that Mr.

Johnson worked with Defendant Butowsky to write and publicize some of these articles. See, e.g.,

Hall Decl. Exs. 2-4. Plaintiff, as a result, sought discovery from Mr. Johnson.

                               PROCEDURAL BACKGROUND

       On October 23, 2019, Plaintiff issued and served Mr. Johnson with a document subpoena

pursuant to Federal Rule of Civil Procedure 45, which asked for inter alia all Documents or

Communications related to Plaintiff or his family, and relating to Mr. Johnson’s “claims that (a)

the Democratic National Committee was not hacked by Russians in 2016 and, instead, (b) an

insider leaked DNC materials to WikiLeaks.” Hall Decl. Ex. 5 at 6. Mr. Johnson lodged untimely

objections and responses to the document subpoena on November 11, 2019 via email, on which

he copied Mr. Quainton and Ty Clevenger—Defendant Butowsky’s former counsel in this case

who withdrew his motion to appear pro hac vice and who continues to represent Defendant

Butowsky in other litigation including in the proceeding against certain of Plaintiff’s counsel. Hall

Decl. Ex. 6. Mr. Johnson’s objections to the subpoena included that he “was retained by Mr.

Butowsky’s attorney as an investigator in this case and in related cases.” Id. The objections did

not include any contention that Mr. Johnson could not respond because the requested documents

would cover contemplated expert testimony.

       On November 12, 2019, Plaintiff’s counsel notified Mr. Johnson personally (based on an

understanding that Mr. Johnson was not represented by counsel) to explain that his production was

deficient, including because he waived his right to object due to failing to timely respond, and that

Plaintiff would be moving to compel a proper production.           Hall Decl. Ex. 7 at 8-13.      In

communications amongst Mr. Johnson, Mr. Clevenger, Mr. Quainton, and Plaintiff’s counsel, Mr.



                                                 6
        Case 1:18-cv-00681-RJL Document 171 Filed 03/27/20 Page 7 of 21



Johnson explained that he “was hired/retained by Mr. Clevenger” on April 8, 2018, and was “not

at liberty under that agreement to disclose anything to you without the permission of Mr.

Clevenger.” Id. at 4.7 Mr. Johnson later dropped any objections after he discussed the issue with

Mr. Quainton—who at the time was not serving as Mr. Johnson’s counsel—and stated that he had

given Plaintiff’s counsel everything responsive in his possession. Hall Decl. Ex. 8 at 1 (“I’ve

provided you everything I have in my possession as requested in the subpoena and cannot add

anything to that submission. The decision by Mr. Quainton to allow me to send the emails with Ed

Butowsky cleared up the only emails I did not provide with my original submission.”).

       On January 6, 2020, Plaintiff issued a subpoena for Mr. Johnson’s deposition to take place

at 10 a.m. at TownePlace Suites in Bradenton, Florida on January 24, 2020. Hall Decl. Ex. 9.

After personal service was effected, Mr. Johnson indicated he would not be available to sit for a

deposition until January 31, 2020, and only after receiving permission from Defendant Butowsky.

Throughout the month of January 2020, Plaintiff’s counsel attempted in good faith to negotiate a

date for Mr. Johnson’s deposition and to address the deficiencies of his production with Mr.

Quainton, who was negotiating on Mr. Johnson’s behalf (although did not confirm with Plaintiff’s

counsel that he was in fact representing Mr. Johnson until February 3, 2020). See Hall Decl. Ex.

10. Finally, and after the Court extended discovery, Mr. Johnson agreed to sit for a deposition on

March 4, 2020, in Florida. See Hall Decl. Ex. 11.

       On February 26, 2020, Plaintiff served an “updated notice and subpoena for Mr. Johnson’s

deposition on March 4,” beginning at 9 am at Springhill Suites in Bradenton, Florida via email to

Mr. Quainton. Id. Two days prior to the deposition, Plaintiff’s counsel responded to the same



7
 It is unclear who is paying Mr. Johnson because he refused to answer that question during his
deposition. Hall Decl. Ex 1 at 77:8-19.

                                                7
        Case 1:18-cv-00681-RJL Document 171 Filed 03/27/20 Page 8 of 21



email chain, writing: “I am following up on the email below. Please confirm that Mr. Johnson has

accepted service of the deposition subpoena and that we will move forward with his deposition

this Wednesday, March 4th.” Hall Decl. Ex. 12 at 3-4. Mr. Quainton responded that day, stating

“Yes we are moving forward with the deposition. Where though?” Id. at 3. Plaintiff’s counsel

then provided the address again, stating that “the location was on the subpoena itself, but I’m

pasting the address here for your convenience[.]” Id. at 2-3.

       On March 4, 2020, counsel for Plaintiff was ready to begin on time, but the deposition did

not begin until nearly an hour-and-a-half after the noticed 9 am start time because Mr. Quainton

and Mr. Johnson did not arrive until 10:20 am.8 Prior to Plaintiff’s counsel initiating questioning,

Mr. Quainton stated that he would instruct Mr. Johnson not to answer certain questions because

Defendants planned to use Mr. Johnson as an expert witness, and “a witness who will provide a

written report cannot be deposed on any matter that would be within his report until the report is

prepared.” Hall Decl. Ex. 1, at 8:8-11. Mr. Quainton conceded that Mr. Johnson is a fact witness,

id. at 10:2-8, and that even though the Defendants intended to use him as an expert, the report was

“not going to be prepared until some months down the road,” if ever, id. at 9:16-19. Mr. Quainton

explained that he would instruct the witness not to answer any question that Mr. Quainton deemed




8
  Failure to show up on time, or to show up at all, for noticed depositions has been a continual
issue in this case for Mr. Quainton. Mr. Quainton has delayed the start of several depositions or
failed to notify Plaintiff’s counsel that a deposition has been cancelled within a reasonable period
of time—on one occasion waiting until the day before the deposition to let counsel know, and on
another occasion, only notifying Plaintiff’s counsel after they showed up at the noticed location to
find no one else in attendance.



                                                 8
           Case 1:18-cv-00681-RJL Document 171 Filed 03/27/20 Page 9 of 21



could relate to “part of [Mr. Johnson’s] written report” that he may draft at a future date. Id. at

10:7-8.9

       Prior to beginning questioning, counsel for Plaintiff suggested that the proper course of

action to avoid keeping the deposition open, necessitating this motion, and incurring unnecessary

costs was for Mr. Johnson to “answer the questions for the record and that [Mr. Quainton] can later

move to strike those answers if the court deems them inappropriate for this deposition.” Id. at

10:25-11:4.    Mr. Quainton rejected that request, and said he would permit only “limited”

questioning based on his own subjective view, invented on the spot with no prior notice to Plaintiff,

of what might differentiate “fact” and “expert” topics:

                So the facts that you can go into are, perhaps, his relationship with
                Mr. Butowsky. That’s fair game. There are a number of other limited
                matters. But his publications about the DNC hacking, about the
                Russia investigation, about the efforts to suppress or ignore relevant
                evidence, that’s exactly what his report is going to contain. His
                report -- just so we're clear about what the report will be, it -- it is a
                report that will go into why -- the -- the evidence that the Russians
                did not hack the DNC and that the evidence offered by the U.S.
                government and various agencies thereof is flawed and incomplete.
                That’s the subject of alot [sic] of things that he's written, and that
                will be assembled in his actual expert report. His report will also get
                into the efforts to suppress and ignore information that was actually
                central to the -- the -- the narrative that the Russians hacked into the
                DNC, including the unwillingness to examine the possibility that a
                DNC insider was responsible for leaking the e-mails to WikiLeaks
                and not the Russians.




9
  As discussed supra, Mr. Johnson claims that he was originally retained by Mr. Clevenger as an
“investigator.” Hall Decl. Ex. 6. At the time Plaintiff issued the deposition subpoena, Mr. Johnson
stated that it was “unclear whether I will be providing an expert report.” Hall Decl. Ex. 10 at 9.
Once Mr. Johnson retained Mr. Quainton, Mr. Quainton suggested that Mr. Johnson may serve as
an expert, but there was no confirmation at any time prior to the deposition that Mr. Johnson would
actually be submitting an expert report nor was there ever an enunciation of the specific topics his
“expertise” would cover. Id. at 2.


                                                    9
        Case 1:18-cv-00681-RJL Document 171 Filed 03/27/20 Page 10 of 21



Id. at 14:22-15:18.10     Plaintiff’s counsel stated that he would attempt to move forward with the

deposition, but that Plaintiff would

                  reserve the right to seek fees to retake this deposition to answer those
                  questions that we believe are appropriate of a fact witness, including
                  many of the things that you have listed in -- in your recitation of Mr.
                  Johnson’s expert report, and to the extent that you give improper
                  instructions to the witness not to answer certain questions, we will
                  seek to retake his deposition for those questions.

Id. at 17:3-10.

       Nonetheless, Mr. Quainton repeatedly instructed Mr. Johnson not to answer a long list of

questions on broad categories of topics. For example, Mr. Quainton instructed or indicated that

he would instruct Mr. Johnson not to answer any questions about:

       •   Articles Mr. Johnson had written claiming that the DNC was not hacked by Russians
           in 2016 and, instead, an insider leaked DNC materials to WikiLeaks, including those
           he wrote before being retained in April 2018. Id. at 199:24-200:6 (no questions
           regarding “all articles that Mr. Johnson has written . . . related to Russian hacking or
           the Russian leak”); id. at 196:9 (no questions on “the pieces that he writes”); see also
           id. 78:9-19 (noting that Mr. Johnson believed he was retained by Ty Clevenger in April
           2018).

       •   Non-privileged email conversations produced in this litigation that discussed the
           articles Mr. Johnson had written about the DNC hack or any related topics, including
           about those written prior to Mr. Johnson being “retained” in April 2018. Id. at 189:4-
           24; see also id. 78:9-19 (noting that Mr. Johnson believed he was retained by Ty
           Clevenger in April 2018).

       •   Mr. Johnson’s “thought process and his researching process for publishing articles.”
           Id. at 191:10-11.

       •   The large “number of communications and documents and articles relating to Mr.
           Johnson’s investigations into a potential Russian hack of the DNC.” Id. at 219:3-10.

       •   Mr. Johnson’s “opinions about the Russian hacking, the propriety of the investigation,
           what was looked at, what wasn't looked into.” Id. at 196:11-14.


10
   Despite the late start and the prospect of improper instructions, Plaintiff’s counsel proceeded
with the deposition in a good-faith attempt to avoid this Motion, while reserving the right to leave
the deposition open and seek relevant fees. Id. at 16:20-17:9.

                                                    10
        Case 1:18-cv-00681-RJL Document 171 Filed 03/27/20 Page 11 of 21



        •   Mr. Johnson’s “expertise” (even as a follow-up to his own use of the term), id. at 86:15-
            88:15-18, 89:8 (“I don’t view [Defendant Butowsky] as having any expertise in it.
            That’s -- what I write, I write out of my expertise.”), or those questions that Mr.
            Quainton felt were “designed to get into qualifications for [Mr. Johnson’s] expert
            report,” id. at 36:20-23.

        •   “Communications” that Plaintiff’s counsel obtained through discovery that “could
            relate to potential Russian intrusion into the 2016 election.” Id. at 202:6-10.

        •   Certain parts of non-privileged email communications Mr. Johnson received. Id. at
            216:3-216:9 (“I'm going to instruct you not to answer questions about the first
            paragraph because this is getting into the articles and Guccifer data and the process by
            which you come to your expert opinions. And -- so that deposition may only be
            conducted after the report is provided. The second paragraph is fair game.”).

Mr. Quainton also would not permit Mr. Johnson to answer any questions about the scope of Mr.

Johnson’s work, which would have helped enunciate the line that Defendants’ counsel was

drawing. See id. at 76:22-25 (“Yes, I’m instructing him not to answer questions about what will

be in his report, which is the scope of the work that he's doing . . . on this matter.”).

        Mr. Quainton’s sole basis for his instructions was Federal Rule of Civil Procedure

26(b)(4)(A):

                I am relying on 26(b)(4)(A) that says a party may depose any person
                who has been identified as an expert, whose opinions may be
                presented at trial. If Rule 26(a)(2)(B) requires a report from the
                expert, the deposition may be conducted only after the report is
                provided. And we believe that for this expert, a report is required
                and will be prepared.

Tr. 207:2-10; see also 203:7-13 (“MR. HALL: So [m]y understanding [is] that the sole basis for -

- for this objection that we’re discussing is Rule 26. MR. QUAINTON: Correct. MR. HALL: Do

you have any other basis for this objection that we should consider today? MR. QUAINTON:

No.”). And despite repeated requests for a case supporting his position, Mr. Quainton was unable

to provide any during the deposition. After it became clear that Mr. Quainton would instruct Mr.

Johnson not to answer virtually any questions about a wide range of topics, Plaintiff’s counsel

ended the deposition but stated that the deposition would remain open in order to seek relief from
                                                  11
             Case 1:18-cv-00681-RJL Document 171 Filed 03/27/20 Page 12 of 21



     the Court. Id. at 219:3-18; see also id. at 194:4-16 (MR. HALL: -- this does not seem to be a basis

     for instructing your client not to answer questions. The right way to do this is to permit him to

     answer the questions, and then later, you can move to strike his -- his answers with the Court. You

     know, we spent a lot of money to be here, and if you require us to move the Court to hold another

     deposition to get these questions answered, we’re going to reserve the right to seek all fees pursuant

     to Rule 7, as we did with -- with Mr. Couch. MR. QUAINTON: You can make any motion that

     you would like[.]”).

                                                ARGUMENT

            The Court should grant Plaintiff’s motion because it is undisputed that Mr. Quainton’s

     instruction was not based on any of the three express grounds permitted by Federal Rule of Civil

     Procedure 30(c)(2). Infra Section I. But even accepting arguendo that an attorney can properly

     instruct a witness not to answer questions based on grounds other than those articulated in Rule

     30, Mr. Quainton’s instruction is improper because all of the questions he instructed Mr. Johnson

     not to answer are based on facts known or opinion held prior to April 2018 when he was retained

     in the matter. Infra Section II. Mr. Johnson should be compelled to answer these questions and

     Mr. Quainton should reimburse any associated fees pursuant to Federal Rules of Civil Procedure

     30 and 37. Infra Section III.

I.      THE FEDERAL RULES AUTHORIZE ONLY THREE GROUNDS FOR
        INSTRUCTING A WITNESS NOT TO ANSWER QUESTIONS DURING A
        DEPOSITION, AND MR. QUAINTON ADMITTED THAT HIS INSTRUCTIONS
        WERE NOT WITHIN THOSE GROUNDS.

            Federal Rule of Civil Procedure 30 establishes that an attorney “may instruct a deponent

     not to answer only when necessary to preserve a privilege, to enforce a limitation ordered by the

     court, or to present a motion under Rule 30(d)(3).” Fed. R. Civ. P. 30(c)(2) (emphasis added).

     Rule 30(c)(2) provides the exclusive grounds on which a deponent can refuse to answer questions.


                                                      12
        Case 1:18-cv-00681-RJL Document 171 Filed 03/27/20 Page 13 of 21



See Pilates, Inc. v. Georgetown Bodyworks Deep Muscle Massage Ctrs., Inc., 201 F.R.D. 261, 262

(D.D.C. 2000) (Rule 30 “forbids a party to instruct a deponent to refuse to answer a question unless

such instruction is necessary to preserve a privilege, to enforce a limitation on evidence imposed

by the court, or to permit the making of a motion for a protective order under Rule 30(d)(3).”);

Cobell v. Norton, 213 F.R.D. 16, 23 (D.D.C. 2003) (compelling deponent to testify where his

attorney’s instruction was not based on any of the “three grounds” articulated in Rule 30(c)(2),

reasoning that “plaintiffs’ line of questioning did not call for privileged information, that their line

of questioning sought information relevant to the instant proceedings, and that both the question

and the means in which it was asked were proper”).11

        Here, Mr. Quainton has admitted that the basis for his instructions are not to preserve a

privilege: “It’s not a question of privilege; it’s a question of the propriety of inquiring into matters

that, under Rule 26(a)(2)(B), are not to be inquired into until the report is prepared.” Hall Decl.

Ex. 1 at 191:20-23; see also id. 189:20-22 (Q: “Are you saying that this conversation is

privileged?” A: “No.”); id. at 203:7-20 (confirming the sole basis for instructions are based on

Rule 26); id. at 219:19-220:23 (same). Additionally, the Court has imposed no limitations on the

deposition nor have Mr. Quainton, Mr. Johnson, or any of the Defendants filed a Rule 30(d)(3)

motion. The Court need not go any further in its analysis in order to rule that Mr. Johnson must

answer all of questions and lines of questioning that he refused to answer based on his counsel’s

improper objection.




11
   The language of Rule 30(c)(2) relating to deposition instructions used to be contained in Rule
30(d)(1), which was “integrated” in full into Rule 30(c)(2) in 2007, as part of the restyling of the
federal rules. See Scott v. Potter, No. CV096496RGKFMOX, 2010 WL 11475563, at *1 (C.D.
Cal. Dec. 6, 2010).

                                                  13
          Case 1:18-cv-00681-RJL Document 171 Filed 03/27/20 Page 14 of 21



II.    FEDERAL RULE OF CIVIL PROCEDURE 26(B)(4) DOES NOT PROVIDE A BASIS
       TO INSTRUCT MR. JOHNSON NOT TO ANSWER QUESTIONS ABOUT FACTS
       KNOWN OR OPINIONS HELD PRIOR TO APRIL 2018.

         The United States Court of Appeals for the District of Columbia has rejected attempts by

  counsel to do what Mr. Quainton did in this deposition—namely, using Rule 26 as a shield to

  prevent testimony on information known or opinions held by a witness prior to his retention as an

  expert. In Marine Petroleum Co. v. Champlin Petroleum Co., 641 F.2d 984, 989 (D.C. Cir. 1979),

  the Court of Appeals held that

                 Rule 26(b)(4) is in terms confined in operation to quests for facts
                 known and opinions held by experts, acquired or developed in
                 anticipation of litigation or for trial. One who, though an expert,
                 derives his information simply as ‘an actor or viewer with respect to
                 transactions or occurrences that are part of the subject matter of the
                 lawsuit should be treated as an ordinary witness.

  Id. (alterations omitted) (citations omitted); see also Committee Note to 1970 amendment

  subdivision (b)(4) (“It should be noted that the subdivision does not address itself to the expert

  whose information was not acquired in preparation for trial but rather because he was an actor or

  viewer with respect to transactions or occurrences that are part of the subject matter of the lawsuit.

  Such an expert should be treated as an ordinary witness.”).12 The Marine Petroleum Court

  affirmed a trial court’s ruling that an “independent consultant on energy matters” must answer

  deposition questions because the plaintiff was entitled to “orthodox discovery of facts known or

  opinions held by [the expert] prior to the time at which he began to devote his talents to the

  litigation.” Id.; see Am. Prop. Const. Co. v. Sprenger Lang. Found., 274 F.R.D. 1 (D.D.C. 2011)


  12
     Plaintiff notes that Rule 26 was amended in 2010, including Rule 26(b)(4). Those amendments
  further show that Rule 26’s discovery protections were not meant to block discovery of
  information known or opinions formed prior to anticipation of litigation; indeed, Rule 26(b)(4)
  was “amended to provide work-product protection against discovery regarding draft expert
  disclosures or reports and--with three specific exceptions--communications between expert
  witnesses and counsel.” Fed. R. Civ. P. 26 (Advisory Committee Notes 2010 amendments).

                                                   14
        Case 1:18-cv-00681-RJL Document 171 Filed 03/27/20 Page 15 of 21



(holding that a witness testifying on their experience outside of being retained as an expert will

not be treated as an expert under Rule 26); Sununu v. Philippine Airlines, Inc., No. CIV.A. 981192,

2010 WL 3927601, at *2-3 (D.D.C. Oct. 4, 2010) (same); Brandstetter v. National R.R. Passenger

Corp., 1987 WL 12766, at *2 (D.D.C. 1987) (holding that Federal Civil Rule 26(b)(4) only

restricted discovery of “information developed and opinions framed by [a treating physician

retained as an expert] in anticipation of litigation”); see also Downey v. Bob’s Disc. Furniture

Holdings, Inc., 633 F.3d 1, 7 (1st Cir. 2011) (“Consequently, where, as here, the expert is part of

the ongoing sequence of events and arrives at his causation opinion during treatment, his opinion

testimony is not that of a retained or specially employed expert.”).

       The law provides no basis for Mr. Johnson refusing to answer the questions from Plaintiff

counsel about inter alia: the articles he wrote prior to April 2018; email conversations about the

article he wrote prior to April 2018; his thought and researching process for publishing articles

prior to April 2018; communications and documents and articles about Mr. Johnson’s

investigations that he performed prior to April 2018; his opinions that he formed prior to April

2018; the “expertise” he developed prior to April 2018; his professional history prior to April 2018,

including his qualifications for penning articles about the DNC hack prior to April 2018;

communications prior to April 2018 or that involve topics related to events prior to April 2018; or

any other information known or opinions held prior to April 2018. What is more, there is no

indication from any of his many communications or published articles on these topics since he was

retained in April 2018 that these articles and communications include “facts known and opinions

held by [Mr. Johnson], . . . acquired or developed in anticipation of litigation or for trial[.]” Marine

Petroleum, 641 F.2d at 987. Rather, each article and their related communications appear on their

face to be a continuation of a theory that Mr. Johnson began publically writing about in December



                                                  15
        Case 1:18-cv-00681-RJL Document 171 Filed 03/27/20 Page 16 of 21



2016. As a result, questions on these articles, opinions, and communications should be considered

as “facts known or opinions held by [the deponent] prior to the time at which he began to devote

his talents to the litigation precipitated by [defendant],” and should be discoverable,

notwithstanding any future report Mr. Johnson may write and submit in this case. Id. Discovery

of the facts known or opinions held by Mr. Johnson prior to his being retained, or which he did not

acquire or develop in anticipation of litigation or for trial, will have no effect on how the

Defendants prepare for litigation and is directly relevant to Plaintiff’s burden of proof.

       If the Court were to hold otherwise, parties (including the Defendants here) could shut

down all questioning of any fact witness—including one listed on their initial disclosures— simply

by “retaining” the witness irrespective of whether he ultimately serves as an expert witness. A

party could simply retain any number of fact witnesses as “experts” on topics they want to shield,

wait for fact discovery to end, and then decide not to submit reports for those witnesses, leaving

the opposing party unable to depose fact witnesses on relevant topics. Mr. Johnson has made clear

that he does not know if he will submit an expert report, see supra at 9, n.9, and Plaintiff is unaware

of anything in the Federal Rules of Civil Procedure that would require him to do so simply because

Defendants’ counsel says he might. As a result, there is a significant risk that Plaintiff will be

entirely unable to depose Mr. Johnson on dozens of communications and articles that all pre-dated

Mr. Johnson’s retention on this matter, or were written and developed for purposes outside of this

litigation. Manipulating Rule 26(b)(4) to shield proper factual discovery of anyone a party decides

to anoint as “retained” is a far cry from the purpose of the rule. 13 As a result, Mr. Quainton’s

instructions in the deposition of Mr. Johnson were improper.



13
  Limiting Rule 26 to questions relating to information known or opinions formed after retention
comports with the purpose of the protections Rule 26: “that a party might well be deterred from

                                                  16
           Case 1:18-cv-00681-RJL Document 171 Filed 03/27/20 Page 17 of 21



III.    THE ACTIONS OF COUNSEL WARRANT PAYMENT OF ASSOCIATED
        EXPENSES PURUSANT TO RULE 30(D)(2) AND RULE 37(A)(5)

          Mr. Quainton should bear the costs associated with retaking Mr. Johnson’s deposition and

   filing this motion, pursuant to Rules 30(c)(2) and 37(a)(5)(A). See GMAC Bank v. HTFC Corp.,

   248 F.R.D. 182, 194 (E.D. Pa. 2008) (awarding sanctions under Rules 30(c)(2) and 37(a)(5)(A)

   for failure to answer questions at a deposition).      Rule 30 authorizes courts to “impose an

   appropriate sanction—including the reasonable expenses and attorney's fees incurred by any

   party—on a person who impedes, delays, or frustrates the fair examination of the deponent.” Fed.

   R. Civ. P. 30(d)(2). Rule 37 mandates requiring “the party or deponent whose conduct necessitated

   the motion or the party or attorney advising such conduct or both of them to pay to the moving

   party the reasonable expenses incurred in making the motion, including attorney’s fees,” Fed. R.

   Civ. P. 37(a)(4)(A),14 including where an attorney “repeatedly attempted to restrict the scope of

   plaintiffs’ questioning,” without any basis. Cobell v. Norton, 213 F.R.D. 16, 31 (D.D.C. 2003).

          Mr. Quainton’s conduct impeded, delayed, and frustrated Plaintiff’s fair examination of

   Mr. Johnson. As Rule 30(c)(2) expressly provides, unless an objection is made for a privilege,

   some other court ordered limitation, or a motion to terminate a deposition due to bad faith or

   harassment: “the examination still proceeds; the testimony is taken subject to any objection.” Id.




   thorough preparation of his case were it possible for his opponent to freely discover information
   from a hired expert whose assistance is important but not yet so vital as to require his testimony at
   trial.” Marine Petroleum, 641 F.2d at 993-994.
   14
      Rule 37 establishes: “The court shall, after affording an opportunity to be heard, require the
   party or deponent whose conduct necessitated the motion or the party or attorney advising such
   conduct or both of them to pay to the moving party the reasonable expenses incurred in making
   the motion, including attorney’s fees, unless the court finds that the motion was filed without the
   movant’s first making a good faith effort to obtain the disclosure or discovery without court action,
   or that the opposing party’s nondisclosure, response, or objection was substantially justified, or
   that other circumstances make an award of expenses unjust.”

                                                    17
          Case 1:18-cv-00681-RJL Document 171 Filed 03/27/20 Page 18 of 21



As another court in this district explained, rather than instruct the witness not answer, attorneys

should:

                 note their objections, but permit their clients to answer questions—
                 leaving resolution of the objection to pre-trial or trial. This approach
                 conserves the parties or witnesses' time and money, as well as
                 judicial resources, and expedites the trial of the lawsuit.
                 Furthermore, the objections may become moot by disposition of
                 the case before trial or abandonment by the other party at the time
                 of trial.

Drew v. Int’l Bhd. of Sulphite & Paper Mill Workers, 37 F.R.D. 446, 449–50 (D.D.C 1965).

Plaintiff’s counsel urged Mr. Quainton to respect and follow the process that the rules and the law

of this Circuit contemplate in order to conserve “time and money, as well as judicial resources,”

but he rejected that request in favor of his own approach. Having made that decision, with advance

warning of the consequences including the need to file this motion, Mr. Quainton must now be

held accountable for his decision, which has inconvenienced the parties and now this Court.

          This conduct warrants payment of associated fees related to filing this motion and retaking

Mr. Johnson’s deposition under Federal Rule of Civil Procedure 37. Rule 37(a)(5)(A) provides

that “the court must . . . require the party or deponent whose conduct necessitated the motion, the

party or attorney advising that conduct, or both to pay the movant's reasonable expenses incurred

in making the motion, including attorney’s fees.” (emphasis added). Courts in the D.C. Circuit

have explained that fees should be awarded under Rule 37 if there is no substantial justification

for the instruction not to answer. See Cobell v. Norton, 213 F.R.D. 16, 31 (D.D.C. 2003) (awarding

sanctions under Rule 37 because “defendants have failed to provide any evidence that their

repeated objections were ‘substantially justified’”); Int'l Union of Elec., Radio & Mach. Workers,

AFL-CIO v. Westinghouse Elec. Corp., 91 F.R.D. 277, 280 (D.D.C. 1981) (awarding fees because

“this court finds no substantial justification” for counsel’s decision to instruct a client not to answer

questions during a deposition based on relevancy). Here, Mr. Quainton had no justification for
                                                   18
        Case 1:18-cv-00681-RJL Document 171 Filed 03/27/20 Page 19 of 21



instructing his client not to answer questions related to “facts known or opinions held by [Mr.

Johnson] prior to the time at which he began to devote his talents to the litigation precipitated by

[defendant][.]” Marine Petroleum, 641 F.2d at 987. Moreover, Mr. Quainton had no substantial

justification for instructing Mr. Johnson not to answer, as opposed to simply objecting on the

record and later moving to strike any improper questions.

       It must also be noted this is not the first time Defendants’ counsel has disrupted a deposition

in this litigation based on improper instructions. As the Court knows, Mr. Quainton pursued a

similar litigation tactic when he improperly instructed Defendant Matthew Couch not to answer

nearly 50 questions in his deposition, which necessitated Plaintiff to brief a motion to compel, Dkt.

95 (which the Court ultimately granted, Dkt. 133, and affirmed, Dkt. 151). Plaintiff has not

received fees or costs relating to that motion despite Rule 37’s mandatory language. Here, there

was even less basis for such an instruction, as there was no purported privilege to protect. Unless

this Court imposes consequences for this behavior, this pattern of disruption will continue

unabated.

       For the foregoing reasons, Plaintiff respectfully moves this Court to enter the proposed

order included here, requiring Mr. Johnson to sit for the remainder of his deposition—not including

time Defendants’ counsel spent instructing Mr. Johnson not to answer, explaining that instruction,

and offering insufficient grounds for that instruction—and for Mr. Quainton to pay for associated

fees related to the filing of this motion and the completion of the deposition.




                                                 19
Case 1:18-cv-00681-RJL Document 171 Filed 03/27/20 Page 20 of 21



Dated: March 27, 2020

                              /s/ Michael J. Gottlieb
                              MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                              WILLKIE FARR GALLAGHER LLP
                              1875 K Street NW, Washington, DC 20006
                              Tel: (202) 303-1442 / Fax: (202) 303-2000
                              mgottlieb@willkie.com

                              JOSHUA P. RILEY (D.C. Bar No. 1026900)
                              MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                              BOIES SCHILLER FLEXNER LLP
                              1401 New York Ave NW, Washington DC 20005
                              Tel: (202) 237-2727 / Fax: (202) 237-6131
                              jriley@bsfllp.com
                              mgovernski@bsfllp.com


                              Attorneys for Plaintiff Aaron Rich




                               20
       Case 1:18-cv-00681-RJL Document 171 Filed 03/27/20 Page 21 of 21



                               CERTIFICATE OF SERVICE

       The undersigned counsel certifies that on March 27, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Defendant

Edward Butowsky and Matthew Couch. A courtesy copy of the foregoing document also was

emailed to their counsel, Eden Quainton, at equainton@gmail.com. Mr. Quainton has agreed to

convey served and filed documents to Defendant America First Media through Defendant Couch

as necessary.

       Dated: March 27, 2020

                                          s/ Michael J. Gottlieb__________
                                          MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                          WILLKIE FARR GALLAGHER LLP
                                          1875 K Street NW, Washington, DC 20006
                                          Tel: (202) 303-1442 / Fax: (202) 303-2000
                                          mgottlieb@willkie.com




                                            21
